Citation Nr: 0125457	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  94-31 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a jaw 
fracture.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1947 to July 
1951.

This appeal arises from a December 1993 rating decision of 
the Los Angeles, California, Regional Office (RO) that 
denied, in pertinent part, service connection for residuals 
of a jaw fracture.  In June 1996, the Board of Veterans' 
Appeals (Board) remanded the veteran's claim for additional 
development and readjudication, and in July 1999, the Board 
remanded the claim again for compliance with its prior remand 
order.  The appeal is now ready for further appellate 
consideration.

The veteran had also been seeking service connection for 
thrombophlebitis.  In June 1996, the Board determined that 
new and material evidence had been submitted to reopen that 
service connection claim and remanded that claim.  
Subsequently, in its July 1999 decision, the Board denied 
service connection for thrombophlebitis.  

The Board notes that in July 2000, the veteran appointed an 
attorney to represent him in a different matter before the 
Department of Veterans Affairs (VA).  A prior appointment of 
representation, designating the Disabled American Veterans as 
his representative, was still in effect with respect to the 
issue currently before the Board.  In view of his appointment 
of private counsel, the Disabled American Veterans declined 
further representation of the veteran.  The veteran was 
notified of this development by letter dated in September 
2001.  He was offered the opportunity to appoint other 
counsel, but did not do so.  


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  Service medical records do not document any in-service 
fracture of the jaw.

3.  VA examinations did not diagnose any current disability 
attributable to any in-service fracture of the jaw.

CONCLUSION OF LAW

Service connection for residuals of a fracture of the jaw is 
denied.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 1991 & 
Supp. 2001);  38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is available for a disability resulting 
from an injury or disease incurred or aggravated during 
active service.  See 38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (2001). 

In March 1996, the veteran testified before the Board that he 
injured the front of his jaw in 1949 when he fell out of a 
bunk bed and hit his jaw against a footlocker.  The veteran 
further stated at that hearing that had medical personnel X-
rayed his jaw, they would have found it to be broken.  The 
veteran also affirmed that "no one actually said anything 
about the jaw itself being broken."  Transcript at 15.  
After service, the veteran testified that he did not seek 
treatment because of VA correspondence indicating that he 
"had nothing coming."  Id. at 16.  He began going to VA for 
treatment in 1976.  Ibid.  The veteran indicated that he had 
sought treatment from a private dentist in 1953 and that this 
treatment included oral surgery to remove part of the jaw.  
Finally, the veteran indicated that he did not have any 
residuals at that time due to the jaw but that he felt he 
should be entitled to service connection because he had 
incurred an injury during active duty.  

There is no documentation of any fracture of the jaw in the 
veteran's service medical records.  While the veteran's 
service dental records reflect some dental work in 1949, 
those records do not reflect any fracture of the jaw.  None 
of the dental work is attributed to any particular in-service 
injury or associated with any particular fracture of the jaw.

The veteran has undergone several post-service VA dental 
examinations, including those conducted pursuant to remands 
by the Board.  

On VA dental examination in January 1997, the veteran 
reported that he had fractured his upper jaw in 1949.  
Subsequently, a tooth in front of the maxillary jaw evidently 
abscessed and a United States Navy physician "lanced this 
abscess," according to the veteran.  On examination, the 
veteran was found to be missing his upper anterior teeth, 
which were replaced with a fixed bridge.

In January 1998, the examining VA dentist determined (based 
on a review of the veteran's service medical records and 
claims folder records) that the veteran had entered active 
service with tooth #8 missing and replaced with a partial.  
According to the veteran, during service, he fell out of bed 
and hit his jaw on a footlocker, resulting in a fractured 
jaw.  However, the VA dentist noted that he found no notation 
of such an incident.  Again referring to the veteran's 
account, the VA dentist related that the veteran was sent 
back after the alleged event with copper around his tooth, 
and the VA dentist assumed that the veteran had fractured his 
tooth.  In March 1949, the #8 tooth that had been missing 
since before entry into active service was replaced with a 
fixed bridge, which included a 3/4 crown on tooth #7 and a 
thimble crown on tooth #9.  The VA dentist explicitly stated 
that there was no way of knowing now, fifty years later, 
whether or not the veteran had suffered a fracture of the 
jaw.  

The VA dentist also commented as follows:

I do not believe that the fracture, as 
the patient stated, caused the loss of 
teeth.  We do not have any documentation 
of a fracture at the time or at any time 
subsequent to that.  The patient now 
wears a six unit bridge which goes from 
cuspid to cuspid.  He claims to have had 
this made at his own expense.  There is 
no way to prove whether or not the jaw 
was fractured.  I am assuming that part 
of the alveolar bone may have been broken 
whenever he hit his jaw on the foot 
locker.  However, if it was it was not 
giving him any problems when they did the 
fixed bridge in 1949.  

I don't know what conditions are being 
referred to, but I don't think that the 
jaw fracture aggravated or caused any 
loss of teeth.

On VA examination in October 1999, the examiner reiterated 
the veteran's account of having fractured his jaw in 1949 
while serving on active duty in China.  The examiner, 
however, remarked that he could find nothing wrong with that 
area.  On examination, the veteran had no subjective 
complaints.  The examiner commented that there did not seem 
to be any impairment or lack of motion due to a fracture.  
Furthermore, there was no limitation of movement from either 
inner occlusal or inner incisal or lateral movements at all.  
There was no bone loss from the fracture.  There was no 
impact on daily activities.  X-rays of the jaw revealed that 
everything appeared normal with no evidence of fracture or 
bone loss.  The final diagnoses included no visible result of 
a jaw fracture on X-ray examination.  Indeed, everything 
appeared to have healed well, and the bridge in that area of 
the mouth was perfectly good with no resulting problems. 

As noted, service connection is available for disability.  
38 U.S.C.A. §§ 1110, 1131.  In this particular case, however, 
there is no evidence of a current disability related to any 
presumed jaw fracture.  First, the veteran's service medical 
records do not document any in-service fracture of the jaw.  
Second, even assuming that the veteran did suffer a fracture 
of the jaw, the recent VA examinations have revealed no 
current disability involving the upper jaw.  Absent a showing 
of current disability there is no basis for establishing 
service connection.  Therefore, service connection is not 
warranted for residuals of a fracture of the upper jaw.

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No.
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001); see Duty to Assist Regulations for VA, 66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  This change 
in the law is applicable to claims filed on or after the date 
of enactment of the VCAA and to claims filed before the date 
of enactment that are not yet final as of the effective date 
of the VCAA.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) (where law changes during 
pendency of claim, version that is more favorable to claimant 
applies unless otherwise provided for by VA or Congress).  

Although the VCAA was enacted during the pendency of the 
veteran's appeal, the veteran would not be prejudiced by a 
decision by the Board at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  VA has 
substantially complied with the duty to assist and the duty 
to notify provisions of the VCAA.

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained.  
The Board also finds that the veteran has been properly 
notified on multiple occasions of the evidence necessary to 
complete his application for a claim for service connection 
for folliculitis of the back.  The RO has sent the veteran a 
statement of the case (May 1994) and supplemental statements 
of the case (June 1995, October 1998, and February 2000) 
identifying the pertinent laws and discussing the evidence.  
VA has remanded the veteran's claim on two occasions for the 
development of additional evidence and to afford the veteran 
an opportunity to provide information necessary in obtaining 
additional medical records.  The evidence of record includes 
the veteran's service medical records, various VA examination 
reports, and the veteran's statements in support of his 
claim.  In addition, the RO has sent numerous letters to the 
veteran advising him of the type of evidence required to 
complete his claim for service connection and advising him of 
the specific evidence being sought pursuant to the Board's 
remands.  VA has also sought to obtain additional information 
in order to 
obtain copies of medical records referred to by the veteran, 
but no reply from the veteran has been forthcoming.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991) ("[i]f a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence").  The Board 
is unaware of any additional evidence which is available in 
connection with this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist pursuant to the VCAA and that under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

Service connection for residuals of a fracture of the jaw is 
denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

